IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-69,600-02


                   EX PARTE EMANUEL AARON PADILLA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 57465-B IN THE 27TH DISTRICT COURT
                              FROM BELL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of possession of a controlled substance with intent to deliver and

sentenced to 15 years’ imprisonment. The Court of Appeals affirmed his conviction. Padilla v.

State, No. 03-06-00455-CR (Tex. App.—Austin, February 2, 2007, no pet.). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

       The current record before this Court and the trial court’s findings and conclusions address

Applicant’s claims concerning his sentence and time served in prison, on parole, and in jail.

However, Applicant’s claims also concern the pending parole revocation proceedings and the

constitutionality of Applicant’s confinement pursuant to the revocation warrant.
                                                                                                      2

       Applicant contends, among other things, that he was arrested on a parole pre-revocation

warrant on April 29, 2020. He states that he has been in custody for over a year on a pre-revocation

hold. He avers that he could have bonded out of jail on “alleged new charges” if the pre-revocation

warrant had not prevented him from doing so. Applicant asserts that he waived the preliminary

hearing and his parole was continued to a final revocation hearing, but the Board of Pardons and

Paroles still has not afforded him a final hearing. See Morrissey v. Brewer, 408 U.S. 471, 488 (1972);

see also Ex parte Williams, 738 S.W.2d 257, 259 (Tex. Crim. App. 1987).

       Applicant has alleged facts that, if true, might entitle him to relief. Morrissey, 408 U.S. at

488, 490. Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX. CODE CRIM. PROC. art. 11.07, § 3(d). The trial court shall order the Board of

Pardons and Paroles’ Office of the General Counsel to obtain a response from a person with

knowledge of relevant facts concerning the pending parole revocation procedures. The trial court

shall also state whether Applicant is in custody on a revocation allegation that he committed new

offenses. TEX. GOVT’ CODE § 508.282(a)(1). Additionally, the trial court shall confirm whether

Applicant is in custody on pending charges or convictions. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX. CODE CRIM. PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

received a final hearing within a reasonable time. See Morrissey, 408 U.S. at 488, 490; Williams, 738
                                                                                                       3

S.W.2d at 259. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 3, 2021
Do not publish